Motion Granted; Appeal Dismissed and Memorandum Opinion filed
November 17, 2015.




                                     In The

                     Fourteenth Court of Appeals

                              NO. 14-15-00932-CV


                     IN THE INTEREST OF D.J.H., A Child

                       On Appeal from the County Court
                             Austin County, Texas
                       Trial Court Cause No. 2013L-5811


                 MEMORANDUM                     OPINION

      This is an appeal from an order signed September 1, 2015. On November 10,
2015, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      Accordingly, the appeal is ordered dismissed.



                                                   PER CURIAM



Panel consists of Chief Justice Frost and Justices Christopher and Donovan